 1

 2                           HONORABLE JUDGE ROBERT S. LASNIK
     Favian Valencia, WSBA #43802
 3
     Sunlight Law, PLLC
 4   402 E. Yakima Ave., Ste. 730
     Yakima, WA 98902
 5   Telephone: (509)388-0231
 6

 7   GOLDIE A. DAVIDOFF, WSBA #53387
 8
     GORDON REES SCULLY MANSUKHANI
     701 Fifth Avenue, Suite 2100
 9   Seattle, WA 98104
     206-695-5135
10

11

12                      UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF WASHINGTON
13                               AT SEATTLE

14

15   JESSE WESLEY,

16                           Plaintiff,    NO.   2:18-cv-00466-RSL

17         vs.                             ORDER ON SECOND STIPULATED
                                           MOTION FOR EXTENSION OF
18   CBS RADIO SERVICES, INC., a           DEADLINES
     foreign corporation, CBS
19   RADIO STATIONS, INC., a
     foreign corporation,
20   MICHAEL FASHANA and his
     community property, and
21   CINDY JOHNSON and her
     community property,
22
                             Defendant.
23                                   ORDER

24

25                                                  SUNLIGHT LAW, PLLC
     ORDER ON SECOND STIPULATED                     402 E. Yakima Ave Ste 730
     MOTOIN TO EXTEND DEADLINES – PAGE 1            Yakima, Washington 98901
     Case No. 2:18-CV-00466-RSL                     (509)388-0231
 1         AND NOW, upon consideration of the within Motion,
 2
     it is hereby DECREED that the Motion is GRANTED. The
 3

 4
     scheduling order deadlines are scheduled as follows:

 5   Deadline                 Current Date      New Deadline
 6   Deadline for             1/18/18 [Dkt. 21] 2/15/19
     reports from
 7   expert witnesses                           [4 weeks from
 8   under FRCP                                 current deadline]
     26(a)(2)
 9

10
     Deadline for             2/17/19           3/19/19
11   rebuttal expert
     FRCP                                       [30 days per
12
     26(a)(2)(D)(ii)                            rule]
13   [30 days after
     other party’s
14
     disclosure]
15   Supplementing of         5/22/19           4/16/19
16
     expert witness
     reports under                              [4 weeks after
17   FRCP 26(e) [at                             rebuttal
     the time the                               deadline]
18
     party’s pre-trial
19   disclosures are
     due]
20
     Deadline for             3/15/19           4/30/19
21   expert                   [Discovery Cut-
     depositions              off, Dkt. 21]     [6 weeks after
22
                                                rebuttal
23                                              deadline]
24

25                                              SUNLIGHT LAW, PLLC
     ORDER ON SECOND STIPULATED                 402 E. Yakima Ave Ste 730
     MOTOIN TO EXTEND DEADLINES – PAGE 2        Yakima, Washington 98901
     Case No. 2:18-CV-00466-RSL                 (509)388-0231
 1

 2
     It is so Ordered.
 3

 4
     DATED this 16th day of January, 2019.

 5

 6

 7
                                           A
                                           Robert S. Lasnik
                                           United States District Judge 
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25                                                     SUNLIGHT LAW, PLLC
     ORDER ON SECOND STIPULATED                        402 E. Yakima Ave Ste 730
     MOTOIN TO EXTEND DEADLINES – PAGE 3               Yakima, Washington 98901
     Case No. 2:18-CV-00466-RSL                        (509)388-0231
